DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (JP 63132026 A, see IDS filed 01/23/2020 which includes a translation used for citation).
With regards to claims 1 and 6, Ota teaches a method and apparatus comprising a first mold (lower mold 31) and a second mold (upper mold 23) 
With regards to claims 2 and 7, Ota teaches that the sheet comprises an outer peripheral portion that projects outward from an outer peripheral edge portion of the placing surface and that the pulling member is configured to bring the sheet into close contact with the main surface by pulling the outer peripheral portion (Fig. 4-5).
With regards to claims 3 and 8, Ota teaches that the device comprises a third mold (36) wherein the first mold includes a peripheral surface (the side of the mold) that is connected to the outer peripheral edge portion of the placing surface (the top circumference of the upper mold surface).  Ota teaches that the pulling member (25) is configured to bring the sheet into close contact with the main surface by moving the outer peripheral portion of the sheet in the approaching direction (closing the mold) and shaping the outer peripheral portion of the sheet along with mold elements (36) to press against the peripheral surface of the first mold (Fig. 5).
With regards to claim 4, Ota teaches that the first, second and third molds come together to form a cavity in which a composite material is molded (Fig. 5) and teaches supplying a resin (11) to the cavity (the fourth paragraph of the generically labeled ¶ 0001 in the translation describes the method as the core material which has been preheated and softened by heating means (not shown) is placed which necessarily requires a device for providing the material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 63132026 A, see IDS filed 01/23/2020 which includes a translation used for citation) as applied to claims 1 and 6 above, and further in view of Bracke (Pub No 2009/0072441).
With regards to claims 5 and 10, Ota teaches that the placing surface includes multiple recessed surfaces and that the second mold comprises at least a first and second pressing member (Fig. 2-5) in which distance from the recessed surface to the outer periphery of the mold differs for the two recessed surfaces.  Ota does not explicitly teach pressing the second pressing member against the sheet after the first pressing member presses the sheet against the first recessed surface farthest from the outer peripheral edge.
In a similar field of endeavor Bracke teaches a method of closing a contoured mold to shape a composite material (Abstract, Fig. 1-4) in which the upper mold comprises multiple pressing members (10-12) which press a material into recesses at different distances to the outer periphery of the mold.  Bracke teaches advantageously first pressing an innermost pressing member against the sheet material followed by the outermost pressing members (Fig. 1-3) in order to prevent cracks or tears or breaks in the material (¶ 0039-0042).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize individually controlled pressing members as taught by Bracke to allow for the advantageous closing in series of pressing members as both relate to molding of composites with molds that includes pressing members to first depress a sheet material into a recess presenting a reasonable expectation of success, and doing so prevents failure in the resulting part.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 63132026 A, see IDS filed 01/23/2020 which includes a translation used for citation) as applied to claims 1 and 6 above, and further in view of Hiraiwa et al. (PN 6673296).
With regards to claim 9, Ota teaches a method for molding a composite material comprising a skin and a resin material in a matched mold system in which a seam is first pressed by an individual pressing member into a recess prior to the molds fully closing to form the cavity, but does not teach that the resin is supplied to the cavity after the molds close.  In the same field of endeavor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742